           Case 1:16-cv-01116-DAD-SAB Document 78 Filed 04/19/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                             JUDGMENT IN A CIVIL CASE

MARK KERZICH, ET AL.,

                                                           CASE NO: 1:16−CV−01116−DAD−SAB
                     v.

COUNTY OF TUOLUMNE,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 4/19/2019




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: April 19, 2019


                                      by: /s/ C. Marrujo
                                                            Deputy Clerk
